     Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 1 of 31. PageID #: 1320




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 AMY EVANS,                                      )     Case No. 1:19 CV 2895
                                                 )
        Plaintiff,                               )
                                                 )     MAGISTRATE JUDGE
        v.                                       )     THOMAS M. PARKER
                                                 )
 COMMISSIONER OF                                 )
 SOCIAL SECURITY,                                )     MEMORANDUM OPINION
                                                 )     AND ORDER
        Defendant.                               )



I.     Introduction

       Plaintiff, Amy Evans, seeks judicial review of the final decision of the Commissioner of

Social Security, denying her application for disability insurance benefits (“DIB”) under Title II

of the Social Security Act. This matter is before me pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3),

and the parties consented to my jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

ECF Doc. 11. Evans is not entitled to a Sentence Six remand because she has not shown that the

additional evidence she submitted is new and/or material to her application. Because the

administrative law judge (“ALJ”) properly evaluated the medical opinion evidence and did not

err in determining Evans’s RFC, and because Evans has not identified any incorrect application

of legal standards, the ALJ’s decision must be AFFIRMED.
       Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 2 of 31. PageID #: 1321




II.       Procedural History

          Evans applied for DIB on January 4, 2016. (Tr. 562). 1 She alleged a disability onset of

August 2, 2015 due to migraines, degenerative disc disease, herniated disc, arthritic knees and

carpal tunnel. (Tr. 562, 589). The Social Security Administration denied Evans’s claim initially

and upon reconsideration. (Tr. 531-534. 538-541). Evans requested an administrative hearing.

(Tr. 545). ALJ Scott Canfield heard Evans’s case on September 12, 2017 and denied her claim

in an October 2, 2018 decision. (Tr. 8-27). The Appeals Council declined further review on

October 16, 2019, rendering the ALJ’s decision the final decision of the Commissioner. (Tr. 1-

3). On December 14, 2019, Evans filed a complaint to obtain judicial review. ECF Doc. 1.

III.      Evidence

          A.      Relevant Medical Evidence

          An MRI of Evans’s cervical spine on February 14, 2013 showed a disc herniation at C5-

C6. (Tr. 872). On September 18, 2015, Evans saw Dr. Susan H. Lackey, an internal medicine

doctor at Cleveland Clinic Main Campus. Evans complained that neck pain was worsening due

to carrying her new baby. She also complained of chronic knee pain which was dull but

constant. Evans reported difficulty going up and down stairs. (Tr. 710). Physical examination

showed that Evans’s left knee was slightly larger than the right knee in the patella area. Dr.

Lackey diagnosed cervical radiculopathy, cervical degenerative disc disease and chondromalacia

of the knee, unspecified laterally. (Tr. 712).

          An x-ray of Evans’s right knee on October 1, 2015 showed mild narrowing of the medial

tibiofemoral joint compartment, mild to moderate narrowing of the lateral patellofemoral joint

compartment, and a small amount of periarticular spurring. An x-ray of the left knee showed



1
    The administrative transcript appears in ECF Doc. 9.

                                                      2
    Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 3 of 31. PageID #: 1322




mild narrowing of the medial tibiofemoral joint compartment, moderate narrowing of the lateral

patellofemoral joint compartment, and small to moderate amount of periarticular spurring. (Tr.

810).

        Robert J. Nickodem, MD, an orthopedic doctor, examined Evans’s knees on October 1,

2015. Evans reported pain in both knees for twenty years, which had worsened over the last

several years. Physical examination showed range of motion of the knees from 0-125 degrees

with crepitation in the patellofemoral compartments. (Tr. 983). Dr. Nickodem diagnosed

primary osteoarthritis, ordered physical therapy and recommended that Evans use knee sleeves

that she already had. (Tr. 984).

        Evans was evaluated for physical therapy for her knees on October 29, 2015. She

reported increased pain when standing and going up and down stairs. She was limited in her

ability to stand, walk, kneel and climb stairs. (Tr. 668). The therapist noted that Evans had

bilateral knee pain due to patellofemoral dysfunction or imbalance, pronating feet, and a weak

core. (Tr. 669). Evans continued physical therapy through December 2015. (Tr. 759, 767, 770).

        Evans saw Dr. Lackey again on December 11, 2015. Evans complained of headaches

with intermittent, sharp pains and right neck pain radiating up to the right side of her face.

Physical examination showed trapezius trigger points, right side, discomfort with rotation to the

left and flexion restrictions, and limited range of motion of the neck. Dr. Lackey stated that

Evans had possible migraines with trigger points from the right neck and shoulder. (Tr. 722).

Dr. Lackey diagnosed tension headache and migraine without an aura and without status

migrainosus, not intractable, and degenerative disc disease. (Tr. 725).

        On December 16, 2015, Evans saw Dr. Dina Stock for bilateral feet and knee pain. (Tr.

761). Physical examination showed positive Tinel’s sign on left foot to dorsal cutaneous nerve



                                                  3
    Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 4 of 31. PageID #: 1323




on left and sural on the left, discomfort with dorsiflexion/eversion bilaterally against resistance,

and discomfort along the fascia from distal calcaneal level bilateral to the distal arches. Dr.

Stock diagnosed peroneal bilateral tendinitis, neuritis intermediate dorsal cutaneous nerve and

sural left-local compression versus proximal etiology not ruled out and bilateral plantar fasciitis.

(Tr. 762).

       On January 7, 2016, Evans followed-up with Dr. Lackey and stated that her migraines

were being triggered from trapezius pain. The pain was moderate and unilateral on the right.

The migraines were associated with photophobia, phonophobia and neck stiffness. (Tr. 731).

Possible triggers for Evans’s headaches included odors and stress. The headaches lasted for

hours and occurred a few times a week. Evans rested in a quiet room and used cool compresses

for partial relief. Dr. Lackey diagnosed migraine without aura and with status migrainosus, not

intractable. (Tr. 734).

       On January 13, 2016, Evans underwent a physical therapy evaluation by Yelana Brant,

PT. Evans reported that her neck pain was worse with lifting and better with lying, rest and ice,

and that her sleep was affected by pain. (Tr. 661). Physical examination showed minimal

limitation in cervical range of motion; bilateral strength of the shoulder was 4-/5 and scapular

stabilizers were 4/5; she had tenderness of the right sided upper, middle trapezius and right sided

rhomboids. Physical therapy was recommended to improve pain, increase range of motion,

postural training for optimal head, neck and shoulder alignment, increase strength of both

shoulders and scapular stabilizers, and home exercise program instructions. (Tr. 662). Evans

continued physical therapy through mid-March 2016. (Tr. 653, 908, 913, 917, 922). Evans was

discharged from physical therapy on March 30, 2016. She had achieved maximum benefit from




                                                  4
    Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 5 of 31. PageID #: 1324




her therapy with full active range of motion of the cervical spine with some discomfort, and

muscular endurance of the shoulder and scapular improved. (Tr. 923-924).

       Evans initiated treatment with Dr. Mark Rood at Cleveland Clinic South Russell Family

Practice on January 21, 2016. Evans reported mostly bifrontal throbbing headaches, but

sometimes on the right side with sharp pain. (Tr. 656). They were accompanied with nausea and

vomiting when the pain was severe. Dr. Rood’s examination showed limited range of motion to

the left neck, which caused discomfort in the right neck and right hemicranium, clicking and

limited jaw opening and closing at the temporomandibular joint, and a slight gait disturbance.

(Tr. 657). Dr. Rood diagnosed migraine, without an aura, and with status migrainosus, and

muscle contraction headache syndrome and chronic jaw pain. He advised Evans to consult with

dentistry. (Tr. 658).

       Physical therapy for Evans’s knees was discontinued on January 22, 2016 after her fifth

visit due to achieving maximum physical therapy benefit. Evans still experienced left greater

than right knee pain with all of her activities and had difficulty with bending and squatting. (Tr.

654-655).

       On February 18, 2016, Evans followed-up with Dr. Rood. She complained of constant

head pain across the top of her head; she still had neck symptoms and was sensitive to light. She

reported intermittent nausea and vomiting and an increase in headaches. (Tr. 1082). Physical

examination showed reduced jaw opening with clicking and tenderness at extremes of neck. Dr.

Rood assessed cervical pain, migraine without an aura and with status migrainosus not

intractable, breast-feeding status of mother and chronic pain of both knees. (Tr. 1083).

       On May 23, 2016, Evans returned to see Dr. Nickodem for continued knee pain. She

described the pain as achy anterior pain in both knees, made worse by stairs. (Tr. 990). Physical



                                                 5
    Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 6 of 31. PageID #: 1325




examination showed crepitation in the patellofemoral compartment of the left knee with range of

motion from 0-125 degrees and crepitation in the patellofemoral compartment of the right knee

with full range of motion. Dr. Nickodem diagnosed bilateral primary osteoarthritis of the knees

with chondromalacia in both knees. (Tr. 991).

       Evans saw Dr. Rood again on May 31, 2016. She reported photophobia with migraines

and light sensitivity. Her migraines were associated with chronic neck pain and right parietal

temporal area twice a week; jaw motion could also trigger a migraine. Evans reported that her

current headache was bifrontal. (Tr. 1089). Physical examination revealed tenderness of the

head when the neck turned to the right and with full flexion. Dr. Rood assessed cervical pain and

migraine with aura with status migrainosus. (Tr. 1090).

       On July 23, 2016, Evans saw a neurologist, Dr. Harold Mars. Evans reported daily

headaches with migraines which occurred twice a week. Physical examination showed tightness

in the paraspinous musculature. Evans was unable to take prescribed medications at the time

because she was breast-feeding and was advised to take over-the-counter Excedrin Migraine.

(Tr. 1028).

       Evans followed-up with Dr. Mars on October 26, 2016. She complained of migraine

headaches every other day. (Tr. 1034). Dr. Mars’ examination revealed tightness in the cervical

musculature. He stated that he was going to obtain an ice/heat gel collar for Evans. (Tr. 1035).

       On December 5, 2016, Evans reported to Dr. Rood that she had experienced

dizziness/lightheadedness, headaches, vision changes and occasional paresthesia in the right arm.

Dr. Rood diagnosed perennial allergic rhinitis, chronic non-intractable headaches and breast-

feeding status of the mother. (Tr. 1096).




                                                6
    Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 7 of 31. PageID #: 1326




       Evans saw Dr. Mars on February 27, 2017. She continued to complain of migraine

headaches occurring approximately every other day. (Tr. 1066). She had used ice packs to

relieve the pain. Her neurological examination was normal. (Tr. 1067). On June 26, 2017,

Evans reported continuing headaches to Dr. Mars. (Tr. 1103).

       Evans consulted with Dr. Tom Abelson on July 7, 2017 for her migraines, headaches and

jaw and neck pain. Dr. Abelson’s impression was that Evans had severe temporomandibular

joint syndrome. Evans reported that her jaw pain was worsening, as were her migraines. Dr.

Abelson stated that Evans’s jaw pain may have been contributing to her migraines, but Evans did

not think so. (Tr. 1149).

       Evans went to the emergency room on November 15, 2017 with complaints of double

vision and a prior history of migraines. (Tr. 1160). CT scans of Evans’s head and neck were

unremarkable. She was discharged with the diagnosis of non-intractable headache, unspecified

chronicity pattern, unspecified headache type. (Tr. 1163).

       On December 26, 2017, Evans reported to Dr. Alla Kirsch that she was using Fioricet two

to three times per week. She continued to complain of right-sided neck pain which occurred

with and without a migraine. (Tr. 1191). Dr. Kirsch diagnosed Cervicalgia and muscle

contraction headache. (Tr. 1192).

       On January 26, 2018, Evans had a physical therapy evaluation for her right-sided cervical

pain and headaches. She had slight limited cervical range of motion, abnormal sitting posture,

and decreased knowledge of home exercise program and postural principles. (Tr. 1197).

Examination showed normal cervical range of motion, but movement increased pain. (Tr. 1198).

Her cervical and upper extremity strength was 4+/5. (Tr. 1199). Physical therapy was




                                                7
    Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 8 of 31. PageID #: 1327




recommended. Evans was discharged from physical therapy on her fifth visit on February 28,

2018 because she had reached maximum benefit from physical therapy. (Tr. 1223).

       B.      Medical Evidence Submitted after the Hearing

       After the hearing, Evans submitted records from the Case Western Reserve University

School of Dental Medicine from August 31, 2017 through March 29, 2018. Evans reported

clicking and painful temporomandibular joint with opening and closing, and constant headaches.

Evans reported migraine headaches three to five times a week and being tender in the morning.

(Tr. 436). A splint was made for Evans and she was able to wear it for three hours with no issues

except for some tightness on post. (Tr. 416).

       On December 24, 2018, Evans saw an oral surgeon for her jaw pain. (Tr. 406). Evans

reported that chewing hard food and lying on her sides made the jaw pain worse. Examination

showed pain, temporomandibular joint tenderness and joint clicking on the left side. (Tr. 408,

418, 432). Evans’s diagnosis was myofascial pain dysfunction syndrome. (Tr. 409). On

January 17, 2019, she received a steroid injection in the masseters bilaterally and in the left

tendon of temporalis. (Tr. 358).

       Evans saw Dr. Kirsch on January 8, 2019 for low back pain, pain over all her toes, right

pelvic and thigh pain before menses, and headaches. (Tr. 171). Physical examination showed

that Evans was tender in her chest lateral to upper coccyx on left; she had full range of motion;

was negative for straight leg raise; and her left foot was very tender over her metatarso-

phalangeal joints. Dr. Kirsch assessed recurrent low back pain, menstrual pain, left foot pain,

and migraine without an aura with status migrainosus, not intractable. (Tr. 174).

       Evans consulted with Dr. Cynthia Bamford on February 21, 2019. Evans reported daily

headaches with migraines 2-3 times per week, aggravated by lights, sounds and smells,



                                                  8
    Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 9 of 31. PageID #: 1328




accompanied with, nausea, vomiting, vertigo, lightheadedness, weakness, numbness, blurred

vision and neck pain, worse with movement, but relieved by lying down. (Tr. 251).

Examination showed suboccipital tenderness, pericervical and upper shoulder

musculature/trapezius tenderness, and hyper tonicity. (Tr. 253). Dr. Bamford diagnosed chronic

migraine and medication overuse headaches. (Tr. 255).

       C.      Relevant Opinion Evidence

               1.     Treating Physician Opinion – Dr. Harold Mars

       Dr. Harold Mars wrote a letter to Evans’s attorney on July 6, 2017. Dr. Mars stated that

Evans had been having migraine headaches two to three times a week, lasting 8-12 hours; had

been experiencing nausea (vomiting), light sensitivity, dizziness, jaw and neck pain. Dr. Mars

further stated that, “Ms. Evans states that she may miss 2-3 days a week from work due to the

disabling headaches.” (Tr. 1106).

       On August 22, 2017, Dr. Mars completed a medical source statement related to Evans’s

physical capacity. (Tr. 1155-1156). Dr. Mars stated that Evans was physically limited by

cervical herniation, degenerative disc disease, carpal tunnel, migraine and cervical radiculopathy.

Dr. Mars opined that Evans was limited to lifting 25 pounds occasionally and 10 pounds

frequently; standing/walking was limited to four hours and two hours without interruption;

sitting was unlimited. (Tr. 1155). Dr. Mars also stated that Evans could only rarely climb,

balance, stoop, crouch, kneel, crawl, reach, push/pull and use fine/gross manipulation. Dr. Mars

opined that Evans’s impairments were affected by heights, moving machinery, temperature

extremes, pulmonary irritants and noise as these all could trigger migraines. He noted that Evans

used knee and neck braces. Dr. Mars reported that Evans had severe pain which would interfere

with concentration, take her off task and cause absenteeism. Dr. Mars opined that Evans’s



                                                9
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 10 of 31. PageID #: 1329




migraines would make a regular work schedule unpredictable and that her headaches and

herniated disc would make a work-day impossible. He opined that Evans would need to rest all

day if she had a migraine. (Tr. 1156).

               2.      Treating Physician Opinion – Dr. Alla Kirsch

       On August 14, 2017, Dr. Alla Kirsch completed a medical source statement regarding

Evans’s physical capacity. (Tr. 1153-1154). Dr. Kirsch stated that Evans’s ability to work

would be limited by her cervical pain, cervical radiculopathy, cervical herniated disc, right arm

pain, carpal tunnel syndrome, and osteoarthritis of her knees. Dr. Kirsch limited Evans to lifting

and carrying 25 pounds occasionally and 10 pounds frequently; standing and walking to four

total hours without interruption; and no limitation on sitting. (Tr. 1153). Evans was further

limited to rarely climbing, balancing, stooping, crouching, kneeling, crawling, reaching and

pushing/pulling. Dr. Kirsch opined that Evans could occasionally perform fine and gross

manipulation and was limited in her ability to work around heights, moving machinery,

temperature extremes, pulmonary irritants, and noise. Dr. Kirsch reported that Evans had severe

pain that would interfere with concentration, take Evans off task and cause absenteeism. Dr.

Kirsch opined that Evans would need eight hours of breaks. Dr. Kirsch reported that Evans had

headaches with jaw pain every day and migraines two to three times a week along with neck pain

that could last eight to twenty-four hours. (Tr. 1154).

               3.      State Agency Consultants

       On May 22, 2016, state agency consultant, Dr. Ermias Seleshi, evaluated Evans’s

physical capacity based on a review of the medical record. (Tr. 514-16). Dr. Seleshi determined

that Evans could lift up to 20 pounds occasionally and 10 pounds frequently, stand and/or walk

for up to 6 hours in an 8-hour day, and sit for up to 6 hours in an 8-hour workday. (Tr. 514). Dr.



                                                10
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 11 of 31. PageID #: 1330




Seleshi also opined that Evans could never climb ladders ropes or scaffolds; could occasionally

kneel, crouch and crawl; could frequently stoop; and could not work around unprotected heights

or dangerous unshielded machinery. (Tr. 515-516). On February 5, 2016, Dr. William Bolz

reviewed the medical record and concurred with Dr. Seleshi’s opinion, except he found that

Evans could frequently climb ladders, ropes and scaffolds. (Tr. 524-526).

               4.      Family Statements

        Evans’s mother, Ms. Nancy Todd, submitted a statement that Evans called her at least

once or twice a week to come over to assist because of headache/migraine pain. (Tr. 639).

Evans’s mother-in-law, Kimberly Sulecki, submitted a similar statement. (Tr. 640).

        D.     Relevant Testimonial Evidence

        Evans testified at the hearing. (Tr. 459-496, 503-504). She was 5’2” and weighed 180

pounds. (Tr. 479). She had a high school and college education. She had a driver’s license and

was able to drive. (Tr. 460). She lived in a split-level house with her husband and child. (Tr.

495).

        Evans had previously worked for several years as a graphic designer at Xerox. (Tr. 462).

She then worked at OfficeMax doing various jobs such as graphic designing and printing work;

she later worked there as a sales associate. (Tr. 463-466). Next, Evans worked as a sales

associate at Office Depot. (Tr. 466). At all of these jobs, Evans was required to occasionally lift

cases of paper weighing 30 to 40 pounds. (Tr. 468). She stopped working when she got

pregnant. (Tr. 467).

        Evans started getting migraine headaches after a car accident in 2011. (Tr. 481). After

her pregnancy, Evans’s migraines (Tr. 481-482), nerve pain, radiculopathy, and knee arthritis

increased. When Evans had a migraine, she was nauseous, sensitive to the light, had to lie down



                                                11
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 12 of 31. PageID #: 1331




and could not function. She had experienced migraines before her pregnancy, but not as often.

At the time of the hearing, Evans was having migraines two to three times a week. (Tr. 469).

When Evans got a migraine, she would get ice, drink a lot of water and lie down. If that didn’t

alleviate her symptoms, she would take medication. (Tr. 469-470). Her migraines would

normally last eight hours but could last up to two days. (Tr. 470-471).

       Evans had had a herniated disc in her neck for some time. Following her pregnancy, the

pain from this condition worsened. The pain was severe on the right side of her face and neck,

and felt like someone was taking an electric charger to her head. (Tr. 471). Evans neck pain

increased with lifting heavy objections, such as a gallon of milk, and lying in certain positions.

(Tr. 475). She also had pain from arthritis in her jaw and in both of her knees. Evans had

problems with stairs or going up hills, but she estimated that she could stand and walk for about

three hours before needing to sit. (Tr. 472-473). She had no pain with sitting. (Tr. 473).

       When working, Evans had had some pain and finger contraction on her right hand due to

carpal tunnel syndrome. After she stopped working, she did not have as many problems because

she did not use the computer as much. (Tr. 473-474). She rated the pain in her right hand as a

3/10 and said that she had more difficulty manipulating small things with it. (Tr. 503).

       Evans had completed courses of physical therapy and still did exercises every day from

home. She felt that they had helped with her neck and knees. (Tr. 474). She also took

medication before bed for her neck pain. When she didn’t have any migraine or neck pain, she

was able to sleep well. (Tr. 475-476). Evans had previously had an injection in her neck, but her

doctor did not recommend that she continue receiving those. He prescribed a neck brace. Evans

used ice packs on her neck and head to alleviate pain. (Tr. 478). She did not like using

medication and used it sparingly. (Tr. 485, 487-488).



                                                 12
      Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 13 of 31. PageID #: 1332




          Evans’s mother and mother-in-law helped take care of her child. Her husband helped

with cooking, laundry and housekeeping. She did some of the cooking and her own laundry.

(Tr. 476). She also did some of the lighter housework. She was able to shop, but usually asked

her husband to come with her. (Tr. 491).

          Vocational expert, Millie Droste (“VE”), also testified. (Tr. 494-505). 2 She considered

Evans’s past work to be graphic designer and customer service clerk. (Tr. 498). The ALJ asked

the VE to consider an individual with Evans’s vocational profile who was limited to light work

except she could never climb ladders, ropes or scaffolds; she could occasionally balance, stoop,

kneel, crouch, crawl and climb ramps or stairs. (Tr. 496-497). The VE testified that this

individual would be able to perform Evans’s past jobs. She would also be able to perform the

jobs of cashier, stock checker, and order clerk. (Tr. 498-499). If the individual was limited to

sedentary work, she would still be able to work as a graphic designer. (Tr. 498). She would also

be able to perform the jobs of document preparer, order clerk for food and beverage, and charge

account clerk. (Tr. 499). The VE opined that most employers would tolerate employees being

off task 9% of the time in addition to scheduled breaks. She further opined that no employment

would be available to an employee who missed work, arrived late to work or left early from

work, two or more times a week. (Tr. 500).

          If the individual was further limited to lifting 25 pounds occasionally, 10 pounds

frequently; standing and walking no more than four hours out of an eight hour workday; and

occasionally reaching, pushing, pulling and gross manipulation, the VE opined that she would

not be able to do a full range of light work, but would be able to work as a tanning salon

attendant, a laminating machine offbearer and an investigator of dealer accounts. (Tr. 501).



2
    The VE’s resume is found at Tr. 647.

                                                  13
      Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 14 of 31. PageID #: 1333




IV.      The ALJ’s Decision

         The ALJ made the following paraphrased findings relevant to this appeal:

         5. Evans had the residual functional capacity to perform less than a full range of
            light work. She could not climb ladders, ropes or scaffolds; she could
            occasionally balance, stoop, kneel, crouch, crawl and climb stairs; and she
            must avoid all exposure to hazards, such as dangerous machinery and
            unprotected heights. (Tr. 16).

         6. Considering Evans’s age, education, work experience and residual functional
            capacity, she was able to perform her past work as a graphic designer and
            customer service clerk. (Tr. 25-26). Alternatively, there were other jobs in the
            national economy that Evans would also be able to perform, such as cashier II,
            stock checker and order clerk. (Tr. 26-27).

Based on all of his findings, the ALJ determined that Evans was not under a disability from

August 2, 2015 through the date of his decision. (Tr. 27).

V.       Law & Analysis

         A.     Standard of Review

         The court reviews the Commissioner’s final decision to determine whether it was

supported by substantial evidence and whether proper legal standards were applied. 42 U.S.C.

§§ 405(g), 1383(c)(3); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

“Substantial evidence” is not a high threshold for sufficiency. Biestek v. Berryhill, 139 S. Ct.

1148, 1154 (2019). “It means – and means only – ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Id. (quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)). Even if a preponderance of the evidence supports the

claimant’s position, the Commissioner’s decision still cannot be overturned “‘so long as

substantial evidence also supports the conclusion reached by the ALJ.’” O’Brien v. Comm’r of

Soc. Sec., No. 19-2441, 2020 U.S. App. LEXIS 25007, at *15, ___ F. App’x ___ (6th Cir. Aug 7,

2020) (quoting Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003)). Under this



                                                 14
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 15 of 31. PageID #: 1334




standard, the court cannot decide the facts anew, evaluate credibility, or re-weigh the evidence.

Jones, 336 F.3d at 476. And “it is not necessary that this court agree with the Commissioner’s

finding,” so long as it meets this low standard for evidentiary support. Rogers, 486 F.3d at 241;

see also Biestek, 880 F.3d at 783 (“It is not our role to try the case de novo.” (quotation

omitted)). This is so because the Commissioner enjoys a “zone of choice” within which to

decide cases without being second-guessed by a court. Mullen v. Bowen, 800 F.2d 535, 545 (6th

Cir. 1986).

       Even if substantial evidence supported the ALJ’s decision, the court will not uphold that

decision when the Commissioner failed to apply proper legal standards, unless the legal error

was harmless. Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“[A] decision .

. . will not be upheld [when] the SSA fails to follow its own regulations and [when] that error

prejudices a claimant on the merits or deprives the claimant of a substantial right.”); Rabbers v.

Comm’r Soc. Sec. Admin., 582 F.3d 647, 654 (6th Cir. 2009) (“Generally, . . . we review

decisions of administrative agencies for harmless error.”). Furthermore, the court will not

uphold a decision, when the Commissioner’s reasoning does “not build an accurate and logical

bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Charter, 78 F.3d 305, 307 (7th Cir. 1996)); accord Shrader v.

Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich. Nov. 1, 2012) (“If relevant

evidence is not mentioned, the court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, No. 1:10-CV-734, 2011 U.S. Dist. LEXIS 141342 (S.D. Ohio

Nov. 15, 2011); Gilliams v. Astrue, No. 2:10 CV 017, 2010 U.S. Dist. LEXIS 72346 (E.D. Tenn.

July 19, 2010); Hook v. Astrue, No. 1:09-CV-19822010, 2010 U.S. Dist. LEXIS 75321 (N.D.




                                                 15
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 16 of 31. PageID #: 1335




Ohio July 9, 2010). Requiring an accurate and logical bridge ensures that a claimant, as well as a

reviewing court, will understand the ALJ’s reasoning.

       The Social Security regulations outline a five-step process the ALJ must use to determine

whether a claimant is entitled to benefits: (1) whether the claimant is engaged in substantial

gainful activity; (2) if not, whether the claimant has a severe impairment or combination of

impairments; (3) if so, whether that impairment, or combination of impairments, meets or equals

any of the listings in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) if not, whether the claimant

can perform her past relevant work in light of her RFC; and (5) if not, whether, based on the

claimant’s age, education, and work experience, she can perform other work found in the

national economy. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v); Combs v. Comm’r of Soc. Sec., 459 F.3d

640, 642-43 (6th Cir. 2006). Although it is the Commissioner’s obligation to produce evidence

at Step Five, the claimant bears the ultimate burden to produce sufficient evidence to prove that

she is disabled and, thus, entitled to benefits. 20 C.F.R. §§ 404.1512(a).

       B.      Treating Physician Rule

       Evans argues that the ALJ erred by assigning limited weight to the opinions of her

treating physicians. At Step Four, an ALJ must weigh every medical opinion that the Social

Security Administration receives. 20 C.F.R. §§ 404.1527(c). An ALJ must give a treating

source opinion controlling weight, unless the opinion is: (1) not “supported by medically

acceptable clinical and laboratory diagnostic techniques”; or (2) inconsistent with findings in the

treating source’s own records or other medical evidence in the case record. 20 C.F.R.

§§ 404.1527(c)(2); Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 786 (6th Cir. 2017). And, if

the ALJ finds either prong justifies giving the treating source opinion less-than-controlling

weight, he must articulate “good reasons” for doing so – i.e., explain which prong justifies that



                                                16
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 17 of 31. PageID #: 1336




decision. See Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013); Biestek, 880

F.3d at 786.

       If an ALJ determines that the treating physician’s opinion is not due controlling weight,

the ALJ must proceed to weigh the opinion based on: the length and frequency of treatment, the

supportability of the opinion, the consistency of the opinion with the record as a whole, whether

the treating physician is a specialist, the physician’s understanding of the disability program and

its evidentiary requirements, the physician’s familiarity with other information in the record, and

other factors that might be brought to the ALJ’s attention. See Gayheart, 710 F.3d at 376; 20

C.F.R. §§ 404.1527(c)(2)-(6). Nothing in the regulations requires the ALJ to explain how he

considered each of the factors. See 20 C.F.R. §§ 404.1527(c); Biestek, 880 F.3d at 786 (“The

ALJ need not perform an exhaustive, step-by-step analysis of each factor.”). However, the ALJ

must at least provide good reasons for the ultimate weight assigned to the opinion. Cole v.

Astrue, 661 F.3d 931, 938 (6th Cir. 2011) (acknowledging that, to safeguard a claimant’s

procedural rights and permit meaningful review, 20 C.F.R. § 404.1527(d)(2) requires the ALJ to

articulate good reasons for the ultimate weight given to a medical opinion). When the ALJ fails

to adequately explain the weight given to a treating physician’s opinion, or otherwise fails to

provide good reasons for the weight given to a treating physician’s opinion, remand is

appropriate. Cole, 661 F.3d at 939; see also Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 407

(6th Cir. 2009) (holding that the failure to identify good reasons affecting the weight given to an

opinion “‘denotes a lack of substantial evidence, even whe[n] the conclusion of the ALJ may be

justified based upon the record.’” (citing Rogers, 486 F.3d at 243)).




                                                17
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 18 of 31. PageID #: 1337




               1.     Dr. Mars

       After summarizing Dr. Mars’s functional limitation opinions, the ALJ assigned limited

weight, stating:

        A treating physician’s medical opinion on the issue of the nature and severity of
        an impairment is entitled to special significance and, when supported by
        objective medical evidence of record, is entitled to controlling weight (20 CFR
        404.1527(c)(2)). On the other hand, statements that the claimant is “disabled”,
        “unable to work” cannot perform a past job, determines the residual functional
        capacity or meets a Listing, are not medical opinions, but are administrative
        findings requiring familiarity with the Regulations and legal standards set forth
        within the case. (20 CFR 404.1527(d)). Such issues are reserved to the
        Commissioner, who cannot abdicate statutory responsibility to determine the
        ultimate issue of disability. Indeed, opinions on issues reserved to the
        Commissioner, such as the above opinion, can never be given controlling weight,
        but must be carefully considered to determine the extent to which they are
        supported by the record as a whole or contradicted by persuasive evidence. (20
        CFR 404.1527(d)(2)). The undersigned gives no weight to the portion of the
        opinion addressing the ultimate issue of disability, as that issue is reserved to the
        Commissioner. With respect to the other limitations, the doctor’s own treatment
        records and examination findings of record do not support limitations in
        standing, walking, reaching, postural activities, fine and gross manipulation,
        limitations on all environmental factors, the need for unscheduled breaks, or
        impaired attendance or on-task behavior. For example, at examination on
        October 26, 2016, her neurological exam was normal, including intact cranial
        nerves; normal and symmetrical reflexes; intact and equal strength in the upper
        and lower extremities bilaterally; full sensation; normal coordination; and no
        vertigo with rapid side-to-side movement. (Ex. 18F/1-2). The claimant had
        similarly unremarkable examinations with Dr. Mars on February 27, 2017, June
        26, 2017. (See Exs. 20F/3-4 and 23 F/2-3). The claimant’s examinations were
        unremarkable for symptoms of signs of headaches. Interestingly, the doctor’s
        examination findings for the period at issue are similar to the doctor’s
        examination findings for the period when the claimant was working full-time.
        (See e.g., Ex. 10F/13 and 15). The relatively severe and extreme limitations the
        doctor found appear to be based primarily on the claimant’s reports and not on
        the claimant’s medical record, including the doctor’s own treatment records. As
        discussed above, the claimant’s reports are not entirely internally consistent and
        they do not reflect that she was taking medication for significant portions of the
        period at issue. The doctor’s reliance on the claimant’s inconsistent reports and
        reported functioning while not treating for her conditions consistently renders the
        examination findings of record, imaging, and weighted medical opinion. (See
        e.g., exams at Exs. 5F/17-18 and 10F/13; benign imaging at Ex. 10F/11 (cervical
        MRI and Ex. 5F/28-29 (bilateral knee ex-ray); and medical opinion at Ex. 1A/8-
        10). The undersigned gives limited weight to the opinion to the extent the

                                                18
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 19 of 31. PageID #: 1338




        restrictions on lifting and carrying and exposure to heights and machinery are
        consistent with the above residual functional capacity finding. Those portions
        are consistent with the evidence of record, as explained above. Otherwise, the
        doctor’s opined limitations far exceed those supported by medical evidence of
        record. For these reasons, and based on this evidence, the undersigned gives
        limited weight to the doctor’s opinions.

(Tr. 23-24).

       The ALJ properly rejected Dr. Mars’s opinion addressing the ultimate issue of disability.

That is an issue reserved to the Commissioner. 20 C.F.R. §§ 404.1527(d)(1)-(2). Regarding Dr.

Mars’s other opinions, the ALJ was required to assign controlling weight unless they were not

“supported by medically acceptable clinical and laboratory diagnostic techniques,” or were

inconsistent with findings in his own records or other medical evidence. 20 C.F.R.

§§ 404.1527(c)(2); Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 786 (6th Cir. 2017).

       The ALJ found that Dr. Mars’s own treatment records and examination findings of record

did not support his opinions on limitations for standing, walking, reaching, postural activities,

fine and gross manipulation, limitations on all environmental factors, the need for unscheduled

breaks, or impaired attendance or on-task behavior. The ALJ cited specific records in support of

his finding. He noted that Evans’s neurological exam was normal, including intact cranial

nerves; normal and symmetrical reflexes; intact and equal strength in the upper and lower

extremities bilaterally; full sensation; normal coordination; and no vertigo with rapid side-to-side

movement on October 26, 2016, February 27, 2017 and June 26, 2017. (Tr. 24). The ALJ also

noted that Dr. Mars’s examination findings were similar when Evans was working full-time.

(Tr. 24). Finally, the ALJ noted that many of Dr. Mars’s opinions seemed to be based on

Evans’s subjective reports. (Tr. 24).

       Because he did not assign controlling weight to Dr. Mars’s opinions, the ALJ was

required to proceed to weigh Dr. Mars’s opinion based on: the length and frequency of treatment,

                                                 19
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 20 of 31. PageID #: 1339




the supportability of the opinion, the consistency of the opinion with the record as a whole,

whether the treating physician is a specialist, the physician’s understanding of the disability

program and its evidentiary requirements, the physician’s familiarity with other information in

the record, and other factors that might be brought to the ALJ’s attention. See Gayheart, 710

F.3d at 376; 20 C.F.R. §§ 404.1527(c)(2)-(6). And he did. The ALJ assigned limited weight to

Dr. Mars’s opinions because he found that some of them were not supported by the objective

evidence in the record or by Dr. Mars’s own treatment notes. This was an adequate explanation

and the ALJ was not required to explain how he evaluated each of the factors in the regulations.

See 20 C.F.R. §§ 404.1527(c); Biestek, 880 F.3d at 786. I agree with the ALJ’s decision here;

but even if I didn’t, I could not say that he failed to provide good reasons based on substantial

evidence to discount Dr. Mars’s opinions.

          Evans argues that Dr. Mars’s treatment notes document that her complaints were

consistent over her lengthy treatment history with him. ECF Doc. 13-1 at 18. Unfortunately for

Evans, the ALJ did not fully accept her subjective statements regarding pain and functional

abilities. And, because he did not fully accept her statements, he was not required to accept her

physician’s opinions to the extent they were based on her subjective reports. “[I]f an ALJ finds .

. . subjective reports to be unworthy of complete belief, any medical opinion based on such

complaints may also be discounted.” Lunsford v. Astrue, 2012 U.S. Dist. LEXIS 52792, at *13

(S.D. Ohio Apr. 16, 2012), citing Allen v. Comm’r of Social Security. 561 F.3d 646, 652 (6th Cir.

2009)).

          I find that the ALJ provided good reasons in accordance with 20 C.F.R.

§§ 404.1527(c)(2) for assigning limited weight to Dr. Mars’s opinions. The ALJ’s evaluation of




                                                 20
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 21 of 31. PageID #: 1340




Dr. Mars’s opinions was within his “zone of choice” and must be affirmed. Mullen, 800 F.2d at

545.

               2.     Dr. Kirsch

       Evans acknowledges that she only saw Dr. Kirsch once in this record. Even so, she

expressly argues that his opinion was consistent with that of Dr. Mars and implicitly argues that

the ALJ should have assigned controlling weight to it. ECF Doc. 13-1 at 19. After summarizing

Dr. Kirsch’s opinions, the ALJ stated:

       The record contains only one treatment note from the doctor dated December 26,
       2017. (See 32 F/1). The undersigned questions whether the claimant has
       established a treating relationship with this doctor. Nonetheless, the undersigned
       evaluated the doctor’s opinion as one from a treating source. The criteria for
       evaluating medical opinions are set forth in 20 CFR 404.1527. These sections
       state, among other things, that generally more weight is given to the opinions of
       treating sources because they are likely to be most able to provide a detailed
       longitudinal picture of the claimant’s impairments. However, if it is found that a
       treating source’s medical opinion on the issue of the nature and severity of the
       claimant’s impairments is not well supported by medically acceptable clinical and
       laboratory diagnostic techniques and is inconsistent with other evidence of record,
       it will not be given controlling weight.

       The undersigned gives limited weight to this opinion because the record supports
       that the doctor had limited contact with the claimant, the doctor’s opined
       limitations are inconsistent with the doctor’s own examination findings, the
       doctor appears to have adopted the claimant’s subjective allegations without
       objective medical findings and other corroborating signs or symptoms and the
       opinion is inconsistent with the other medical evidence of record. For example, at
       an exam with Dr. Kirsch on December 26, 2017, the claimant reported that she
       lifts her 2-year-old son frequently, and on exam she was well appearing, in no
       acute distress, and her neck had no tenderness to palpation. (Ex. 32F/1). The
       claimant presented with disability paperwork for the doctor to complete at the
       visit that day, and the doctor appears to have memorialized the claimant’s
       complaints as functional limitations. (See similarity in the claimant’s reports at
       the visit on December 26, 2017 at Ex. 32 F/1, and the doctor’s opinion at Ex.
       29F). With respect to the doctor’s opined limitations on standing, walking,
       reaching, postural activities, fine and gross manipulation, limitations on all
       environmental factors, the need for unscheduled breaks, or impaired attendance or
       on-task behavior, the doctor’s own examination findings do not support such a
       degree of limitation. (See Ex. 32 F/2-3). The claimant’s examinations were
       unremarkable for symptoms or signs of headaches and she had no tenderness to

                                                21
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 22 of 31. PageID #: 1341




       palpation of her neck. The relatively severe and extreme limitations the doctor
       found appear to be based primarily on the claimant’s reports, and not on the
       claimant’s medical record, including the doctor’s own treatment records. As
       discussed above, the claimant’s reports are not entirely internally consistent and
       they do not reflect that she was taking medication for significant portions of the
       period at issue. The doctor’s reliance on the claimant’s inconsistent reports and
       reported functioning while not treating for her condition consistently (taking
       medication for her migraines), renders the doctor’s opinions less persuasive. The
       doctor’s opinion is also inconsistent with the other examination findings of
       record, imaging, and weighted medical opinion. (See e.g., predominantly
       unremarkable exams at Exs. 5F/17-18, 10F/13, 18F/1-2, 20F/3-4, and 23F/2-3;
       benign imaging at Exs. 1A/8-10). The undersigned gives limited weight to the
       opinion to the extent the restrictions on lifting and carrying and exposure to
       heights and machinery, are consistent with the above residual functional capacity
       finding. Those portions are consistent with the evidence of record, as explained
       above. Otherwise, the doctor’s opined limitations far exceed those supported by
       medical evidence of record. For these reasons, and based on this evidence, the
       undersigned gives limited weight to the doctor’s opinions.

(Tr. 22-23).

       Given the ALJ’s assumption that Dr. Kirsch was a treating physician, the ALJ properly

applied the treating physician rule to Dr. Kirsch’s opinions. 20 C.F.R. §§ 404.1527(c)(2). He

found that Dr. Kirsch’s opinions were not consistent with his own treatment notes and that they

appeared to be based on Evans’s subjective complaints, which he did not fully accept. Evans

only argues that Dr. Kirsch’s opinion was consistent with Dr. Mars’s opinion and that both of the

opinions were consistent with her complaints in the record. As explained below, the ALJ did not

fully credit Evans’s subjective complaints and he provided adequate reasoning for this

assessment. Because he did not fully accept her subjective complaints, he was not required to

assign controlling weight to the physicians’ opinions based on those subjective reports. Evans

has not shown that the ALJ failed to properly apply the treating physician rule to the opinions of

Dr. Kirsch and his decision assigning limited weight must be affirmed.




                                                22
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 23 of 31. PageID #: 1342




               3.     Dr. Seleshi

       Evans also argues that the ALJ assigned greater weight to the opinion of the state agency

consulting physician, Dr. Seleshi, even though much of the evidence was obtained after Dr.

Seleshi’s review. ECF Doc. 13-1 at 19. Evans fails to fully develop this argument because she

has not explained how this had any negative impact on the ALJ’s decision. Dr. Seleshi opined

that Evans could lift up to 20 pounds occasionally and 10 pounds frequently; stand and/or walk

for up to 6 hours in an 8-hour day; and sit for up to 6 hours in an 8-hour workday. He further

opined that Evans could never climb ladders ropes or scaffolds; could occasionally kneel, crouch

and crawl; could frequently stoop; and could not work around unprotected heights or dangerous

unshielded machinery. (Tr. 514-516).

       Dr. Mars and Dr. Kirsch opined Evans could lift 25 pounds occasionally and 10 pounds

frequently; could stand or walk four hours and two hours without interruption; and that her

sitting was unlimited. (Tr. 1155). They also opined that Evans could only rarely climb, balance,

stoop, crouch, kneel, crawl, reach, push/pull and use fine/gross manipulation. They opined that

Evans’s impairments were affected by heights, moving machinery, temperature extremes,

pulmonary irritants and noises. Some of their opinions were more restrictive than those of Dr.

Seleshi and some were less restrictive. Evans has not made any attempt to explain how the

ALJ’s assignment of significant weight to Dr. Seleshi’s opinion contributed to the denial of her

application.

       Nor has Evans explained how the additional evidence submitted after Dr. Seleshi

reviewed her records would have changed his opinions. She has not cited any evidence

submitted after his review in May 2016 that would have altered his residual functional capacity

opinions. Evan’s main problem with the ALJ’s RFC assessment is that he did not accept her



                                               23
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 24 of 31. PageID #: 1343




treating sources’ opinions regarding the amount of work she would miss due to her headache

pain. ECF Doc. 13-1 at 20-23. But these opinions were not based on any actual history of

missing work, they were based on Evans’s own reports that she would not be able to work when

she was having a migraine headache and how frequently she experienced them. Dr. Seleshi did

not render any opinion on the issues of absenteeism or being off task. (Tr. 514-516). Evans has

not identified any misapplication of legal standards in the ALJ’s evaluation of Dr. Seleshi’s

opinions.

               4.      Subjective Symptoms of Pain

       Evans has not expressly argued that the ALJ erred in evaluating her subjective symptoms.

However, because the ALJ assigned less than controlling weight to the opinions of her treating

physicians, in part, because they relied on her subjective symptoms, I have closely reviewed the

ALJ’s evaluation of Evans’s subjective symptom complaints.

       Evans argues that she consistently complained of pain from her migraine headaches and

that this supported the treating physicians’ opinions. ECF Doc. 13-1 at 18-19. Migraine

headaches cause pain and “[p]ain is an elusive phenomena. Ultimately, no one can say with

certainty that another person’s subjectively disabling pain precludes all substantial gainful

employment.” Bobb v. Astrue, 2:10cv00422, 2011 U.S. Dist. LEXIS 32830, 2011 WL 1238376,

at *11 (S.D. Ohio Feb. 23, 2011). “Pain is always subjective in the sense of being experienced in

the brain.” Kelly v. Comm'r of Soc. Sec., No. 2:10-CV-00775, 2011 U.S. Dist. LEXIS 110197,

2011 WL 4482489, at *2 (S.D. Ohio Sept. 27, 2011).

       The ALJ is tasked with evaluating a claimant’s subjective symptom complaints. A

claimant’s subjective symptom complaints may support a disability finding only when objective

medical evidence confirms the alleged severity of the symptoms. Blankenship v. Bowen, 874



                                                 24
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 25 of 31. PageID #: 1344




F.2d 1116, 1123 (6th Cir. 1989). An ALJ is not required to accept a claimant’s subjective

symptom complaints and may properly discount the claimant’s testimony about her symptoms

when it is inconsistent with objective medical and other evidence. See Jones, 336 F.3d at 475–

76; SSR 16-3p, 2016 SSR LEXIS 4 *15 (Oct. 25, 2017) (“We will consider an individual’s

statements about the intensity, persistence, and limiting effects of symptoms, and we will

evaluate whether the statements are consistent with objective medical evidence and the other

evidence.”).

       In evaluating a claimant’s subjective symptom complaints, an ALJ may consider several

factors, including the claimant’s daily activities, the nature of the claimant’s symptoms, the

claimant’s efforts to alleviate her symptoms, the type and efficacy of any treatment, and any

other factors concerning the claimant’s functional limitations and restrictions. SSR 16-3p, 2016

SSR LEXIS 4 *15-19; 20 C.F.R. §§ 404.1529(c)(3); see also Temples v. Comm’r of Soc. Sec.,

515 F. App’x 460, 462 (6th Cir. 2013) (stating that an ALJ properly considered a claimant’s

ability to perform day-to-day activities in determining whether his testimony regarding his pain

was credible). If an ALJ discounts or rejects a claimant’s subjective complaints, he must state

clearly his reasons for doing so. See Felisky v. Bowen, 35 F.3d 1027, 1036 (6th Cir. 1994).

Nevertheless, an ALJ’s decision need not explicitly discuss each of the factors. See Renstrom v.

Astrue, 680 F.3d 1057, 1067 (8th Cir. 2012) (“The ALJ is not required to discuss methodically

each [factor], so long as he acknowledged and examined those [factors] before discounting a

claimant’s subjective complaints.” (quotation omitted)). While the ALJ must discuss significant

evidence supporting his decision and explain his conclusions with sufficient detail to permit

meaningful review, there is no requirement that the ALJ incorporate all the information upon

which he relied into a single tidy paragraph. See Buckhannon ex rel. J.H. v. Astrue, 368 F.



                                                25
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 26 of 31. PageID #: 1345




App’x 674, 678–79 (6th Cir. 2010) (noting that the court “read[s] the ALJ’s decision as a whole

and with common sense”).

       Here, the ALJ did not err in his analysis of Evans’s subjective symptom complaints

regarding pain and functional limitations caused by her migraine headaches. He provided a

detailed explanation, stating:

       After careful consideration, the undersigned finds that the claimant’s allegations
       are not entirely consistent with the evidence of record.

       The claimant’s reporting has been inconsistent to her medical providers. The
       claimant reported that she stopped working and went on maternity leave at a visit
       on September 18, 2015. (Ex. 5F/16). At that visit, the claimant reported no
       history of headaches. (Ex. 5F/16). In a disability report, the claimant represented
       that she stopped working on August 2, 2015, and that pregnancy made her
       condition worse. (See. Ex. 2E/2). In December of 2014, she reported having
       headaches for years, extending back into the period she was working full time.
       (Ex. 10F/16). At her examinations prior to the alleged onset date and when she
       was working full-time, her neurological examinations were unremarkable. (See
       e.g., exams on May 16, 2013 (Ex. 10F/13) and August 7, 2014 (Ex. 10F/15).
       Those examinations from before the period at issue are substantially similar to the
       unremarkable examinations of record since the alleged onset date. For example,
       at examination on September 18, 2015, her head was unremarkable; her neck was
       normal; and she had full strength, normal sensation, and normal reflexes
       throughout. (Ex. 5F/17-18). The claimant’s other examinations of record were
       similarly unremarkable. (See e.g., Exs. 1F/12-13; 18F/1-2; 20F/3-4 and 23F/2-3).
       The claimant’s examinations were unremarkable for symptoms of signs of
       headaches. The record does not contain evidence to support that claimant’s
       headaches compromised her ability to attend work or made her off-task to the
       extent she was unable to perform her job before the period at issue, and the
       claimant’s physical examinations remained consistently, predominantly,
       unremarkable through both periods.

       The claimant reported headaches at varying frequencies from one to three per
       week. (See Exs. 6F/19 and 22F/21). In August of 2017, she reported that she was
       not using migraine medication every day, and that she was able to deal with the
       pain. (Ex. 32F/1). On December 5, 2016, she was not taking medications for the
       headaches because she was breastfeeding. (See Ex. 22F/21). The claimant
       reported not taking her migraine headache medication as far back as January of
       2016. (See Ex. 22F/1). While the claimant reported debilitating headaches, one
       would expect the claimant to take medication for her migraines based on the
       severity of symptoms limitations she has alleged. The claimant’s inconsistent use
       of medication to treat headaches suggests that they might not be as debilitating as

                                               26
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 27 of 31. PageID #: 1346




       she has alleged. Essentially, the claimant’s reports regarding her headaches
       reflect symptoms of an untreated condition for at least a significant portion of the
       period at issue. Despite not taking medication consistently to treat her headaches,
       the record does not contain emergency department visits related to migraine
       headaches. One would expect some emergency department visits based on the
       severity and frequency of headaches the claimant has alleged. While the claimant
       reported frequent headaches, her neurological examinations were consistently
       unremarkable. (See Exs. 18F/1-2; 20F/3-4; and 23 F/2-3). In sum, considering
       the absence of emergency department visits and unremarkable examinations
       during the relevant period, despite the claimant not taking medication to treat the
       condition throughout the relevant period consistently, the claimant’s allegations
       are not entirely consistent with the medical evidence of record. Also, after
       reviewing the medical evidence at the initial and reconsideration levels, the state
       agency medical consultant did not find that the record supported a disabling
       degree of limitations, including no reference to off-task or absenteeism based on
       the claimant’s migraines or other impairments. (See Exs. 1A/8-10 and 2A/5-7).

(Tr. 19-20).

       In assessing Evans’s subjective symptoms complaints, the ALJ expressly discussed most

of the factors listed in SSR 16-3p, 2016 SSR LEXIS 4 *15-19; 20 C.F.R. §§ 404.1529(c)(3). He

clearly considered the nature of Evans’s symptoms, her efforts to alleviate her symptoms, the

type and efficacy of any treatment, and the fact that her symptoms seemed to be similar to the

symptoms she had been experiencing when she was working. He cited specific reasons for his

determination and properly evaluated her subjective complaints.

       Because the ALJ found that Evans’s complaints were not entirely consistent with the

evidence of record, he was not required to assign controlling weight to the opinions of her

treating physicians which were based, in large part, on her subjective complaints. Evans has not

identified any legal error in the ALJ’s application of 20 C.F.R. §§ 404.1527(c) to the opinions of

Dr. Mars or Dr. Kirsch.

       C.      RFC Determination

       Evans also argues that the ALJ’s RFC assessment was not supported by substantial

evidence and that he should have incorporated more limitations with respect to her migraine

                                                27
    Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 28 of 31. PageID #: 1347




headaches. ECF Doc. 13-1 at 20-22. Specifically, she argues that the ALJ should have included

limitations in his RFC assessment reflecting her treating physicians’ opinions that she would

miss work at least once a week and would need to take frequent rest breaks.

         At Step Four of the sequential analysis, the ALJ must determine a claimant’s RFC by

considering all relevant medical and other evidence. 20 C.F.R. §§ 404.1520(e). The RFC is an

assessment of a claimant’s ability to do work despite her impairments. Walton v. Astrue, 773 F.

Supp. 2d 742, 747 (N.D. Ohio 2011) (citing 20 C.F.R. § 404.1545(a)(1) and SSR 96-8p, 1996

SSR LEXIS 5 (July 2, 1996)). “In assessing RFC, the [ALJ] must consider limitations and

restrictions imposed by all of an individual’s impairments, even those that are not ‘severe.’” 3

SSR 96-8p, 1996 SSR LEXIS 5. Relevant evidence includes a claimant’s medical history,

medical signs, laboratory findings, and statements about how the symptoms affect the claimant.

20 C.F.R. §§ 404.1529(a); see also SSR 96-8p, 1996 SSR LEXIS 5.

         A plaintiff’s residual functional capacity is defined as “the most a claimant can still do

despite the physical and mental limitations resulting from her impairments.” Poe v. Comm’r of

Soc. Sec., 342 F. App’x 149, 155 (6th Cir. 2009); see also 20 C.F.R. §§404.1545(a). An ALJ

may not determine the residual functional capacity by failing to address portions of the relevant

medical record, or by selectively parsing the record – i.e., “cherry-picking” it – to avoid

analyzing all the relevant evidence. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 723 (6th Cir.

2014).

         An ALJ improperly “cherry-picks” evidence when his decision does not recognize a

conflict between the functional limitations described in a medical opinion and the ALJ’s RFC



3
 Evans’s brief asserts that the ALJ erred in “not finding that migraine headaches constituted a severe
impairment.” ECF Doc. 13-1 at 21. But the ALJ did find that migraine headaches were one of Evans’s
severe impairments. (Tr. 14).

                                                   28
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 29 of 31. PageID #: 1348




finding, and does not explain why he chose to credit one portion over another. See Rogers v.

Comm’r of Soc. Sec., No. 5:17-cv-1087, 2018 U.S. Dist. LEXIS 68715 *44 (N.D. Ohio 2018)

(citing Minor v. Comm’r of Soc. Sec., 513 F. App’x 417, 435 (6th Cir. 2013)); see also Fleischer

v. Astrue, 774 F. Supp. 2d 875, 881 (N.D. Ohio 2011) (stating that, if a medical source’s opinion

contradicts the ALJ’s RFC finding, the ALJ must explain why he did not include the limitation in

his RFC determination).

       Here, the ALJ’s decision included a thorough summary of the medical evidence including

many medical records documenting Evans’s migraine headaches. It appears that he considered

all of the evidence, and Evans does not identify any specific evidence he failed to consider. The

ALJ expressly stated that his residual functional capacity assessment reflected a consideration of

Evans’s symptoms and the effects of treatment related to her migraine headaches, in addition to

her other impairments. (Tr. 21). Thus, it does not appear that the ALJ failed to consider all of

the medical evidence related to Evans’s headaches when assessing her RFC. Instead, it appears

that he did not weigh that evidence in the manner propounded by Evans. But, as already

explained, the ALJ did not err in his application of the legal standards to Evans’s subjective

symptom complaints or in his evaluation of the treating source opinions. The ALJ was not

required to incorporate more limitations in Evans’s RFC for her migraine headaches. His RFC

assessment was supported by substantial evidence and was well within his zone of choice.

       D.      Sentence Six – New and Material Evidence

       Finally, Evans argues that the court should remand her case pursuant to Sentence Six of

42 U.S.C. § 405(g), because new and material evidence was submitted after the hearing that, if

considered, could change the outcome of her case. ECF Doc. 13-1 at 23-25. A court may

remand a case for the Commissioner to consider newly discovered evidence pursuant to Sentence



                                                29
   Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 30 of 31. PageID #: 1349




Six of 42 U.S.C. § 405(g). To obtain such a remand, the claimant must show that: (1) the

evidence is new; (2) the evidence is material; and (3) good cause excuses the claimant’s failure

to incorporate the evidence into a prior administrative proceeding. 42 U.S.C. § 405(g); Casey v.

Sec’y of Health & Hum. Serv., 987 F.2d 1230, 1233 (6th Cir. 1993).

       “New evidence” is evidence that did not exist or was not available to the claimant at the

time of the administrative proceeding. Finkelstein v. Sullivan, 496 U.S. 617, 626 (1990). The

Commissioner correctly argues that some of the “new evidence” submitted by Evans existed

prior to the administrative hearing. ECF Doc. 15 at 12-13. Some of the “new” dental records

related to pain in her temporomandibular joint were created on August 31, 2017 (Tr. 436), prior

to Evans’s administrative proceeding.

       The Commissioner also argues that the other additional evidence was not material. ECF

Doc. 15 at 13. To be material, the evidence must be: (1) chronologically relevant, i.e. reflect

upon the claimant’s condition during the relevant period; and (2) probative, i.e., have a

reasonable probability that it would change the administrative result. See Casey, 987 F.2d at

1233 (holding that a claimant’s new evidence was not material because it did not show a

“marked departure from previous examinations” and it “pertain[ed] to a time outside the scope of

our inquiry”); accord Winslow v Comm’r of Soc. Sec., 556 F. App’x 418, 422 (6th Cir. 2014).

       The new records submitted by Evans after the hearing are similar to the records that were

reviewed by the ALJ in that they documented pain and were dependent on Evans’s subjective

reporting regarding the severity and frequency of that pain. Evans has not explained how this

additional evidence would have changed the outcome of her administrative proceedings. Evans

argues that the new evidence is material because it shows that her temporomandibular joint

syndrome was a contributing factor to her headaches and that she was receiving treatment for



                                                30
      Case: 1:19-cv-02895-TMP Doc #: 16 Filed: 10/14/20 31 of 31. PageID #: 1350




this condition. ECF Doc. 13-1 at 25. However, the ALJ already reviewed records showing that

Evans’s temporomandibular joint syndrome might be a contributing factor to her headaches and

that did not cause him to reach a different conclusion. (Tr. 1149). The “new” records, like the

ones already reviewed by the ALJ, merely documented treatment based on Evans’s subjective

symptom complaints. Because it is unlikely that these records would have changed the outcome

of Evans’s administrative proceedings, they are not material for purposes of considering a

Sentence Six remand.

         Because Evans has not satisfied the new or materiality elements, she has not met her

burden to show that a Sentence Six remand is appropriate in this case. Casey, 987 F.2d at 1233;

42 U.S.C. § 405(g). Accordingly, Evans’s request to remand this case to the Commissioner for

consideration of her new evidence must be denied.

VI.      Conclusion

         The ALJ properly evaluated the medical opinion evidence, including the opinions of Dr.

Mars and Dr. Kirsch. The ALJ did not err in determining Evans’s RFC based on all of the

record evidence. And Evans is not entitled to a Sentence Six remand because she has not shown

that the additional evidence she submitted was new and/or material. Because the ALJ’s decision

was supported by substantial evidence and because Evans has not identified any incorrect

application of legal standards, the final decision of the Commissioner is AFFIRMED.

         IT IS SO ORDERED.

Dated: October 14, 2020
                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                31
